        Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 1 of 17




DA VI DOFF HUTCHER & CITRON LLP
605 Third A venue
New York, New York 10158
Tel.: (212) 557-7200
Fax.: (212) 286-1884
Gary I. Lerner (GL-5382)
E-mail: gil@dhclegal.com

-and-

BRUTZKUSGUBNER
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367
Tel.: (818)827-9000
Fax.: (818) 827-9099
Jeffrey A. Kobulnick (CA SBN 228299) (application for pro hac vice admission forthcoming)
E-mail: jkobulnick@bg.law

Attorneys.for Plaintiff,
SHAC MT, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW. YORK
------------------------------------------------------------------------x
SHAC MT, LLC, a Nevada limited liability company,                           Case No. - - - - - - -

                                   Plaintiff,                               COMPLAINT

                 - against -                                                JURY TRIAL DEMANDED

SAPPHIRE LOUNGE, INC., a New York corporation;
and DOES 1-10, inclusive,

                                   Defendants.
------------------------------------------------------------------------x
           Plaintiff SHAC MT, LLC, a Nevada limited liability company ("Plaintiff' or "SHAC''),

by and through this Complaint against Defendants, SAPPHIRE LOUNGE, INC. a New York

corporation ("SAPPHIRE LOUNGE") and DOES 1 through 10, inclusive, (each a "Defendant"

and collectively, "Defendants"), alleges to the Court as follows:




00446573
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 2 of 17




                                     NATURE OF THE ACTION

          1.       Plaintiff owns all rights, title and interest in and to the two federally registered

trademarks consisting of the term "Sapphire" for use in connection with a wide range of adult

entertainment services, bar nightclubs providing alcoholic beverages, and restaurant services

(collectively, the "SAPPHIRE" marks), which it has used in commerce for more than 17 years.

Plaintiff operates several bar nightclubs nationwide, including two in the State of New York, in

connection with its SAPPHIRE marks, and the marks have become famous over time in the

minds of consumers within the meaning of the Lanham Act. Long after Plaintiff had established

rights in its SAPPHIRE marks, and after the SAPPHIRE marks had acquired fame, and with full

knowledge of Plaintiffs prior rights in and to same, Defendants have willfully and intentionally

chosen to unfairly and directly compete with Plaintiff by offering similar bar nightclub and

restaurant services in the State of New York in connection with the SAPPHIRE marks and/or

marks confusingly similar to same, without Plaintiffs authorization or consent, causing

consumer confusion and deception, as well as damages to Plaintiff. Numerous demands having

been made on Defendants to no avail, Plaintiff must now bring the instant action to protect its

rights and remedies.

                                                PARTIES

         2.        Plaintiff, SHAC MT, LLC ("Plaintiff' or "SHAC"), is a Nevada limited liability

company, having its principal place of business located at 1803 Pontius Avenue, Los Angeles,

California 90025.

         3.        Upon    information   and   belief,   Defendant,   SAPPHIRE      LOUNGE,       INC.

("SAPPHIRE LOUNGE") is a New York corporation, having its principal place of business

located at 102 Rockaway Avenue, Valley Stream, New York 11580.


                                                     2
3679.003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 3 of 17




         4.        Plaintiff is ignorant of the true names and capacities of the defendants sued herein

as DOES I through 10, inclusive, and therefore sues these defendants by such fictitious names.

Plaintiff will seek to amend this Complaint to allege such names and capacities as soon as they

are ascertained. Plaintiff is informed and believes, and on that basis alleges, that each of the

fictitiously-named defendants is in s()me manner responsible, liable and/or obligated to Plaintiff

in connection with the acts alleged herein.

         5.        Defendants sued herein as SAPPHIRE LOUNGE, and DOES 1 through 10,

inclusive, shall collectively be referred to herein as the "Defendants."

         6.        Plaintiff is informed and believes, and thereon alleges that at all times mentioned

herein, each of the Defendants shared a unity of interest. Specifically, each of the Defendants

are the alter ego of each other, in that each is not only influenced and governed by each other,

but there exists such a unity of interest between them that the individuality and separateness of

each of them have ceased, and the facts are such that an adherence to the fiction of the separate

existence of each them would, under the particular circumstances, sanction a fraud or promote

injustice.

         7.        Upon information and belief, Defendants have directed ongoing and substantial

commercial activities within the State of New York, including without limitation the Southern

District of New York.

                                    ,JURISDICTION AND VENUE

         8.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1338(a)-(b), because this action arises under the laws of the United States - namely, the

Lanham Act. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) of the




                                                     3
3679.003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 4 of 17




related state law claims that are factually interdependent with the federal law claims, and that

arise from the same case or controversy.

         9.        This Court also has original jurisdiction pursuant to 28 U.S.C. § 1332 as Plaintiff

and Defendants are citizens of different states and the amount in controversy exceeds $75,000.

         10.       Upon information and belief, this Court has personal jurisdiction over Defendants

in that they transact substantial business in the State of New York. By way of example only,

Defendants are transacting business that is the subject of this Complaint in the State of New

York, including within this judicial district.

          11.      Upon information and belief, venue is proper in this District pursuant to 28 U.S.C.

§ 1391 (b )(1) because Defendants have significant contacts within this judicial district.

          12.      Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the facts giving rise to the acts or omissions alleged herein took

place in this judicial district.

          13.      Venue is also proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(3)

and 1391 ( c )(2) because Defendants are individuals and business entities subject to this Court's

personal jurisdiction.

                                     FACTUAL BACKGROUND

A.       Plaintifrs SAPPHIRE Marks

          14.      Plaintiff is the owner of two highly distinctive and registered U.S. trademarks

consisting of the term "Sapphire" (the "SAPPHIRE" marks), which Plaintiff and its licensees

have used in interstate commerce since at least as early as 2002 in connection with a wide range

of adult entertainment services, bac nightclubs providing alcoholic beverages, and restaurant

services.


                                                    4
3679 003/2094471
        Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 5 of 17




          15.       Plaintiff and its licensees operate the largest gentlemen's club in the world, and

their SAPPHIRE branded establishments continuously win many prestigious awards.                   For

example, the SAPPHIRE Las Vegas gentlemen's club was recently voted Best Gentlemen's Club

by the Las Vegas Review Journal for the seventh year in a row. The Las Vegas Review Journal

has also awarded the SAPPHIRE Las Vegas gentlemen's club "Best Bachelor Party" and "Best

Bachelorette Party."

          16.       Plaintiff and its licensees also operate a SAPPHIRE pool and day club in Las

Vegas, which the Las Vegas Review Journal has awarded "Best Day Club."

          17.       Plaintiff and its licensees also operate two SAPPHIRE branded gentlemen's clubs

in New York City: Sapphire NY and Sapphire 39.

          18.       Plaintiff and its licensees also plan to open a third SAPPHIRE branded

gentlemen's club in New York City in the next few months: Sapphire Times Square.

          19.       In connection with its SAPPHIRE branded clubs, Plaintiff applied for, and

obtained, U.S. Trademark Registration Number 4,454,049 (the "049 Registration"), for the

standard character mark SAPPHIRE, in International Class 41, for use in connection with a wide

range of adult entertainment services. A true and correct copy of the 049 Registration is attached

hereto as Exhibit 1.

          20.       Plaintiff also applied for, and obtained, U.S. Trademark Registration Number

3,316,967 (the "967 Registration"), for the stylized version of the SAPPHIRE mark shown

below, in International Class 41, for use in connection with a wide range of adult entertainment

services, as well as in International Class 43 for use in connection with bar nightclubs serving

alcoholic beverages, and restaurant services. A true and correct copy of the 967 Registration is

attached hereto as Exhibit 2.


                                                     5
3679.003/209447 J
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 6 of 17




         21.        The 049 Registration and 967 Registration are both valid and subsisting and

provide prima facie evidence of Plaintiffs ownership of and exclusive right to use the

SAPPHIRE marks, in the United States in connection with the services identified in the

registration certificates, as well as any sufficiently related goods and services.

          22.       Both the 049 Registration and 967 Registration are incontestable, pursuant to 15

U.S.C. § 1065, as confirmed by publicly available U.S. Patent and Trademark Office records.

          23.       Plaintiffs SAPPHIRE branded services have enjoyed substantial commercial

success and popularity nationwide, including within this judicial district.

          24.       Plaintiffs SAPPHIRE marks are inherently distinctive.

          25.       Plaintiff controls use of the SAPPHIRE marks by its authorized licensees in the

United States.

          26.       Plaintiff has spent substantial time, effort, and money advertising and promoting

its SAPPHIRE marks throughout the United States.

          27.       By virtue of Plaintiffs continuous and exclusive use in the United States of the

SAPPHIRE marks in connection with a wide range of adult entertainment services, bar

nightclubs providing alcoho lie beverages, and restaurant services, for more than 17 years, the

SAPPHIRE marks have further acquired distinctiveness.              That is, the public has come to


                                                    6
3679.003/209447 J
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 7 of 17




associate the SAPPHIRE marks with Plaintiff's high-quality services, consequently allowing

Plaintiff to build a valuable reputation in connection with its SAPPHIRE marks.

         28.       Plaintiff has expended considerable time, effort and money in advertising and

otherwise promoting its adult entertainment services, bar nightclubs providing alcoholic

beverages, and restaurant services, and encouraging the public and trade to recognize its

SAPPHIRE marks. As such, Plaintiff has acquired extensive goodwill in its SAPPHIRE marks

in connection with adult entertainment services, bar nightclubs providing alcoholic beverages,

and restaurant services.

         29.       As a result of the longstanding, continuous and extensive use of Plaintiffs

SAPPHIRE marks, the SAPPHIRE marks have become "famous" in the minds of consumers in

connection adult ente1iainment services, bar nightclubs providing alcoholic beverages, and

restaurant services.

         30.       Plaintiffs   SAPPHIRE marks     became famous     in connection with adult

entertainment services, bar nightclubs providing alcoholic beverages, and restaurant services

prior to the time that Defendants' began engaging in the misconduct alleged herein.

B.       Defendants' Infringing Activities

         31.       Long after Plaintiff had established rights to its SAPPHIRE marks, Defendants

began using three confusingly similar marks, in connection with their own bar nightclubs

providing alcoholic beverages and restaurant services in the State of New York.

         32.       More specifically, Defendants are using the standard character mark "Sapphire"

and the two stylized marks shown below, which appear on their social media accounts and on the

signage outside their brick-and-mortar location, both consisting of and/or containing the term




                                                  7
3679.003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 8 of 17




"Sapphire" m connection with bar nightclubs providing alcoholic beverages and restaurant

services.




         33.       Defendants have entered into the same market as Plaintiff, and promote and sell

their own competing bar nightclub services and restaurant services in connection with the term

"Sapphire," which fully incorporate Plaintiffs SAPPHIRE marks and/or are confusingly similar

to same.

         34.       Defendants' inclusion of an image of a diamond, and the descriptive words,

"lounge & cafe," as shown above, do little to distinguish Defendants' marks from Plaintiffs

marks, and Defendants' marks are ~o similar to Plaintiffs SAPPHIRE marks that consumers

who hear, read, or see them will instantly think of Plaintiffs SAPPHIRE marks.

         35.       Upon information and belief, Defendants' bar nightclub services and restaurant

services do not espouse the same degree of high quality services as Plaintiffs services provided

under the SAPPHIRE marks.

         36.       Plaintiff has used its SAPPHIRE marks on and in connection with bar nightclub

services and restaurant services for many years, and long before Defendants' adoption of their

own marks incorporating the term "Sapphire."




                                                   8
3679 003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 9 of 17




         37.       Plaintiff is informed and believes and thereupon alleges that Defendants have

sought to improperly capitalize on Plaintiff's investment in the creation and positive reputation

of the SAPPHIRE marks.

         38.       Upon information and belief, Defendants chose their marks with the intent and

purpose of trading off of the goodwill that Plaintiff's SAPPHIRE marks currently enjoys, and to

mislead, confuse and deceive consumers as to the source, sponsorship, affiliation and/or

endorsement of Defendants' services.

         39.       As a result, not only is there likelihood of confusion, but Plaintiff's reputation is

being tarnished and the value and distinctiveness of Plaintiff's SAPPHIRE marks are being

diminished and blurred.

         40.       Plaintiff is informed and believes and thereupon alleges that, Defendants have all

assisted, cooperated with and conspired with one another to create, acquire, purchase, advertise,

promote, distribute and/or sell services in connection with the SAPPHIRE marks without

Plaintiff's authorization.

         41.       Upon learning of Defendants' infringing activities, Plaintiff sent a cease and

desist letter to Defendants on July 6, 2018, demanding that Defendants cease and desist all

further uses of Plaintiff's SAPPHIRE marks, or any other terms that are confusingly similar to

Plaintiff's SAP HIRE marks, in connection with their bar nightclub and restauraqt services.

         42.       While as a result of that letter, Plaintiff did have several communications with an

attorney in New York who claimed to represent Defendants, Defendants have since ceased

responding to Plaintiff and refuse to cease their infringing activities.

         43.       Although Defendants have been made aware of Plaintiff's prior trademark rights,

Defendants are still using Plaintiffs SAPPHIRE marks in connection with their directly


                                                     9
3679.003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 10 of 17




competing bar nightclub and restaurant services in the State of New York, including within this

judicial district.

          44.        Numerous demands having been made on Defendants to no avail, Plaintiff must

now bring this action for trademark infringement, trademark dilution, and unfair competition

under federal a state law, arising from Defendants' unlawful uses of Plaintiff's SAPPHIRE

marks.

          45.        Plaintiff is informed and believes and thereupon alleges that, absent the

intervention of this Court, Defendants' illegal actions will continue, and Plaintiff and consumers

will continue to be harmed.

                                     FIRST CAUSE OF ACTION
                         (Federal Trademark Infringement - 15 U.S.C. § 1114)
                                       (Against All Defendants)

          46.        Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs 1-45 above herein.

          4 7.       The federally registered SAPPHIRE marks and goodwill of the business

associated therewith in the United States are of great and incalculable value, highly distinctive

and arbitrary and have become associated in the public mind with services of the highest quality

and reputation with Plaintiff as the source of origin.

          48.        Upon information and belief, without Plaintiff's authorization or consent, and

having knowledge of Plaintiff's well-known and prior rights in the SAPPHIRE marks in

connection with bar nightclub and restaurant services, Defendants have used and are using

confusingly similar SAPPHIRE marks in connection their own directly competing bar nightclub

and restaurant services in the United States.




                                                    10
3679 .003/209447 l
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 11 of 17




          49.        Upon information and belief, Defendants' unauthorized provision of bar nightclub

and restaurant services in the United States in connection with the SAPPHIRE marks are

marketed to the same consumers and in direct competition with Plaintiff's own SAPPHIRE

branded bar nightclub and restaurant services, in or affecting interstate commerce in the United

States.

          50.        Defendants' use in commerce of similar SAPPHIRE marks is likely to deceive the

public into believing that Defendants' services are authorized by Plaintiff, all to the damage and

detriment of Plaintiff's reputation, goodwill and sales.

          51.        Defendants' acts constitute willful trademark infringement in violation of Section

32 ofthe Lanham Act, 15 U.S.C. § 1114.

           52.       Plaintiff has no adequate remedy at law and, if Defendants' activities are not

enjoined, Plaintiff will continue to suffer irreparable harm and injury to its goodwill and

reputation. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

           53.       Pursuant to 15 U.S.C. § 1117, Plaintiff is entitled to recover damages in an

amount to be determined at trial, including actual damages and profits made by Defendants on

sales of its unauthorized services, and the costs of this action.

           54.       Furthermore, the foregoing actions of Defendants were undertaken willfully and

with the intention to cause confusion, mistake, or deception, thus making this case exceptional

under the Lanham Act and entitling Plaintiff to recover enhanced damages and reasonable

attorneys' fees.




                                                     11
36 79 003/20944 71
      Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 12 of 17




                                  SECOND CAUSE OF ACTION
                         (Federal Trademark Dilution - 15 U.S.C. § U25(c))
                                     (Against All Defendants)

         55.       Plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1-54 above herein.

         56.       The SAPPHIRE marks are "famous" within the meaning of Section 43( c) of the

Lanham Act, 15. U.S.C. § l 125(c)(l) and have been famous prior to Defendants' conduct as

alleged herein.

         57.       Defendants' use, advertisement, offers for sale, and sales in commerce of bar

nightclub and restaurant services in connection with the SAPPHIRE marks, without

authorization from Plaintiff, dilutes the distinctive quality of the SAPPHIRE marks and is being

done with the willful intent to trade on Plaintiff's reputation and/or to cause dilution of the

SAPPHIRE marks.

         58.       Defendants' unauthorized use of the SAPPHIRE marks is likely to and does dilute

Plaintiffs SAPPHIRE marks, both by blurring the distinctiveness of the marks and by tarnishing

the reputation associated therewith by offering lower quality services in connection with

Plaintiffs SAPPHIRE marks that were not authorized by Plaintiff.

         59.       Defendants' unauthorized use of the SAPPHIRE marks in connection with bar

nightclub and restaurant services is being done with notice and full knowledge that such use of

the SAPPHIRE marks is not authorized or licensed by Plaintiff.

         60.       Defendants' aforesaid acts are in knowing and willful violation of Plaintiffs

rights in Section 43(c) of the Lanham Act, 15. U.S.C. § 1125(c).

         61.       Plaintiff has no adequate remedy at law and, if Defendants' activities are not

enjoined, Plaintiff will continue to suffer irreparable harm and injury to its goodwill and


                                                  12
3679 003/2094471
      Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 13 of 17




reputation. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. Sections 1116

and l 125(c).

         62.        As a result of Defendants' illegal activities, Plaintiff has been damaged in an

amount to be determined at trial, including the costs of this action.

                                 THIRD CAUSE OF ACTION
           (False Designation of Origin and Unfair Competition - 15 U.S.C. § 1125(a))
                                    (Against All Defendants)

          63.       Plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1-62 above herein.

          64.       Defendants are using Plaintiffs registered SAPPHIRE marks and/or marks

confusingly similar to same, without authorization from Plaintiff in connection with the

provision of bar nightclub and restaurant services in the United States, that are of the same

general nature and type as those that Plaintiff has long provided in connection with its own

registered SAPPHIRE marks.

          65.       Defendants' unauthorized uses of the SAPPHIRE marks are likely to cause

confusion to the general purchasing public.

          66.       By misappropriating and using the SAPPHIRE marks, Defendants misrepresent

and falsely describe to the general public the nature, origin and source of their unauthorized

services and create a likelihood of confusion by ultimate purchasers as to the source,

sponsorship, affiliation and/or endorsement of such services.

          67.       Defendants' unlawful and unauthorized provision of bar nightclub and restaurant

services in the United States, in connection with the SAPPHIRE marks, create express and

implied misrepresentations that those services are authorized or approved for sale by Plaintiff, all

to Defendants' profit and Plaintiffs great damage and injury.


                                                   13
3679.003/209447 I
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 14 of 17




         68.       Defendants' aforesaid acts are in violation of Section 43(a) of the Lanham Act,

15. U.S.C. § l 125(a), in that Defendants' uses of the SAPPHIRE marks, in connection with

Defendants' services, in interstate commerce constitutes trademark infringement, a false

designation of origin, and unfair competition.

         69.       Plaintiff has no adequate remedy at law and, if Defendants' activities are not

enjoined, Plaintiff will continue to suffer irreparable harm and injury to its business, goodwill

and reputation.

         70.       As a result of Defendants' activities, Plaintiff has been damaged in an amount to

be determined at trial, and including but not limited to the costs of this action.

         71.       Furthermore, Defendants' continued willful violation of Plaintiff's rights with full

knowledge of said rights entitles Plaintiff to recover enhanced damages and reasonable

attorneys' fees.

                                 FOURTH CAUSE OF ACTION
                     (Deceptive Acts and Practices - N.Y. Gen. Bus. Law§ 349)
                                      (Against All Defendants)

         72.       Plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1-71 above herein.

         73.       Plaintiff owns all right, title and interest in and to the SAPPHIRE marks.

         74.       Consumers identify the SAPPHIRE marks exclusively with Plaintiff and its

licensees.

         75.       Defendants, acting without Plaintiff's authorization or consent, and having

knowledge of Plaintiff's rights, have intentionally and willfully traded on Plaintiff's reputation

and goodwill in its SAPPHIRE marks by offering to consumers directly competing services in

connection with the same and/or confusingly similar marks in the United States, including


                                                    14
3679.003/2094471
      Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 15 of 17




without limitation in the State of New York and this judicial district, that are of the same general

nature and type as those that Plaintiff has long provided in connection with its own registered

SAPPHIRE marks.

         76.       Upon information and belief, Defendants' use of the SAPPHIRE marks and/or

marks confusingly similar to same, is likely to cause, and is causing, confusion and deception

among the general purchasing public as to the sponsorship, approval and/or source of the

services being offered for sale by Defendants, and is likely to deceive the public into believing

that the services being offered for sale by Defendants originate from, are associated with, or are

otherwise authorized by Plaintiff.

         77.       New York General Business Law section 349 prohibits deceptive acts and

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

the State ofNew York.

         78.       The aforesaid acts by Defendants constitute deceptive acts and practices in the

State of New York, as contemplated by New York General Business Law section 349

         79.       Upon information and belief, the aforesaid acts by Defendants have caused, are

likely to cause, injury to Plaintiff and result in consumer deception, in violation of New York

General Business Law section 349, and unless permanently restrained and enjoined by this

Court, will continue.

         80.       Pursuant to New York General Business Law section 349(h), Plaintiff is entitled

to an award of three times its actual damages, plus recovery of its reasonable attorneys' fees,

from Defendants.




                                                  15
3679 003/2094471
       Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 16 of 17




                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         (a)        For actual and compensatory damages in an amount to be proved at trial;

         (b)        For enhanced damages representing three times Plaintiffs actual damages;

         (c)        For disgorgement of Defendants' profits;

         (d)        For statutory damages, including enhanced damages based on Defendants' willful

violation of Plaintiffs rights;

         (e)        For reasonable attorneys' fees and costs;

         (t)        For injunctive and equitable relief; and

         (g)        For all such further relief as the Court finds just and proper.




                                                      16
3679.003/209447 l
      Case 1:19-cv-02876-JSR Document 1 Filed 04/01/19 Page 17 of 17




                                       JURY DEMAND

         Plaintiff demands a trial by jury on all issues presented by this Complaint which are

properly triable to a jury.


Dated: New York, New York
       March 29, 2019


                                            DAVIDOFF HUTCHER & CITRON LLP ,


                                            By: _ _ _n"'_v_1._ _ _ _ _ _ _ __
                                                  Gary I. Lerner (GL-5382)

                                            605 Third A venue
                                            New York, New York 10158
                                            Tel.: (212) 557-7200
                                            Fax.: (212) 286-1884
                                            gil@dhclegal.com

                                            -and-

                                            BRUTZKUS GUBNER
                                            21650 Oxnard Street, Suite 500
                                            Woodland Hills, CA 91367
                                            Tel.: (818)827-9000
                                            Fax.: (818) 827-9099
                                            Jeffrey A. Kobulnick (CA SBN 228299)
                                            (application for pro hac vice  admission
                                            forthcoming)
                                            E-mail: jkobulnick@bg.law

                                            Attorneys.for Plaintiff,
                                            SHAC MT, LLC




                                               17
3679.003/2094471
